DETAILED ACTION
1. 	This is in response to the application No. 16/790,703 filed on February 13, 2020. Claims 1-20 are presented for examination. Claims 1, 19 and 20 are independent. 


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application filed on 02/13/2020 is a continuation of PCT/CN2018/104408, filed on 09/06/2018 claims foreign priority to 201710802146.1, filed 09/07/2017
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 07/14/2020 and 06/24/2021 have been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on February 13, 2020 are accepted. 
Specification
6.	The specification filed on February 13, 2020 is also accepted.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

10.	Claims 1-3, 5-8 and 11-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NECHYBA MICHAEL CHRISTIAN (herein after referred as Christian) (South Korea publication No. KR20140001163A) (Pub. Date: 01/06/2014) (Translated copy of this publication has been attached) in view of Wisesoft Co Ltd  (herein after referred as Wosesoft) (Chinesse Publication No. CN105654048  (Published on June 08, 2016) (This prior art was cited in the IDS) (Citation on this office action is made based the Google translated copy of the publication)
As per independent claim 1, Christian discloses a face unlocking method [See page 11/58, 1st paragraph. “If the face recognition program grants the match, the user can successfully unlock the computing device 102. Conversely, if the face recognition program rejects the match, the user cannot unlock the computing device 102 and the computing device 102 can continue to operate in the locked mode”], comprising:
performing face detection on one or more images [See page 10/58, paragraph 4, “a user may have the camera of the computing device 102 actively capture an authentication image. For example, the user may point to the camera lens 104 and press the button 110 to cause the camera to capture an authenticated image…. the computing device 102 may automatically capture an authenticated image in response to a user pointing at the camera lens 104. 1A, the computing device 102 may display the GUI 106 to include the unlock prompt 108…. In this example, the unlock prompt 108 indicates that the user can direct the computing device 102 to capture an authenticated image by directing the camera to include or be coupled to the camera lens 104. For example, when the user is facing the camera lens 104, the computing device 102 may use the facial recognition program to determine, via the camera lens 104, whether the currently captured image includes a representation of a person's face have.]; performing face feature extraction on an image in which a face is detected; performing authentication on extracted face features based on stored face features [page 14/58, last paragraph and page 15/58, 1st paragraph…”The computing device 102 may compare the registered image with the captured authenticated image and determine whether the images are sufficiently similar to one another for face recognition. For example, the computing device 102 may use one or more face recognition programs to compare the metrics associated with the registration image with the metrics associated with the authentication image. Some examples of metrics include the distance between the facial elements (pupil and pupil, mouth width, etc.), contours of multiple facial features, pixilations corresponding to skin tones or textures, hair and / or the color of the eyes, Other things can be included. The facial recognition program running on the computing device 102 may be implemented using geometric and / or optical metric approaches, three-dimensional modeling and recognition techniques, principal component analysis using unique faces, linear discriminant analysis, , Pattern matching, and dynamic link matching may be used to perform the comparison. A facial recognition program running on the computing device 102 based on a comparison based value, such as a programmed acceptable error margin, can determine whether the authenticated image and the registered image are sufficiently similar to each other for face recognition”], wherein the stored face features at least comprise face features of face image/[See at least page 10/58, 3rd paragraph, “More specifically, the authorized user 126 may establish a face recognition application or embedded process of the computing device 102 by storing a registration image that represents the face of the authorized user 126. The authorized user 126 may cause the camera of the computing device 102 to capture the authentication using the camera lens 104. The computing device 102 may store the registration image at one or more storage devices of the computing device 102 and / or at a remote location commonly known as a "cloud storage "] [See page 11/58, 1st paragraph …”A facial recognition program running on the computing device 102 based on a comparison based value, such as a programmed acceptable error margin, can determine whether the authenticated image and the registered image are sufficiently similar to each other for face recognition. If the face recognition program grants the match, the user can successfully unlock the computing device 102. Conversely, if the face recognition program rejects the match, the user cannot unlock the computing device 102 and the computing device 102 can continue to operate in the locked mode”].
Furthermore, Christian further discloses detecting liveness gesture by capturing a plurality of faces images by determining one or more angles displayed over different face images of the captured multiple face images [See at least abstract, “method comprises the step of receiving a first image and a second image of face of a user, wherein one or two images are allowed to be matched by face recognition. The method further comprises the step of detecting a liveness gesture based on at least one of a yaw angle of the second image with respect to the first image and a pitch angle of the second image with respect to the first image, wherein the yaw angle corresponds to the transfer around the vertical axis, and the pitch angle corresponds to the transfer around the horizontal axis. The method further comprises the steps of generating a liveness score based on the yaw angle size and/or the pitch angle size; comparing the liveness score with a threshold value; and determining, based on the comparison, whether or not to reject authentication to the user for the access to one or more functions controlled by a computing device”] 


Christian substantially discloses all the limitation but does not explicitly disclose the following underlined claim limitation: “the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)”

However, Wosesoft on at least claim 1 and abstract discloses the following that meets this claim limitation. 

Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored [See claim 1, this corresponds to the claim limitation “face images of at least two different angles corresponding to a same identity (ID)”]

Furthermore, on Abstract, Wosesoft further discloses the following that meets the above claim limitation “face images of at least two different angles corresponding to a same identity (ID)”]

“The invention discloses a multi-visual-angle face comparison method which comprises the steps of an acquisition step of acquiring three-dimensional face data of a person and performing face gesture correction for determining the front gesture of the three-dimensional face and forming a three-dimensional face model; rotating the three-dimensional face model after gesture correction around an X axis and a Y axis according to a preset angle interval, and performing perspective projection for obtaining a corresponding multi-visual-angle two-dimensional face image under a plurality of angles; performing normalization processing on the multi-visual-angle two-dimensional face image obtained through projection, then extracting characteristics for establishing a multi-visual-angle two-dimensional face template database and storing the characteristics into a registration database; and a comparison step, inputting a two-dimensional face image, comparing the input two-dimensional face image with each face with a similar gesture angle in the registration database, thereby identifying or verifying the identity of the two-dimensional face image”


Christian and Wosesoft are analogous arts and are in the same field of endeavor as they both pertain and directed to authenticate users by using face identification and recognition methods. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the face authentication system of Christian an additional feature such as using the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)” as taught by Wosesoft to enhance the security of the system by increasing face recognition accuracy rate and correctly recognizes faces of authorized users  [See Wosesoft, See at least claim 1 and the abstract]
.

As per independent claim 19, independent claim 19, having similar scope as that of the independent claim 1, is rejected for the same reason as that of the above independent claim 1.

As per independent claim 20, independent claim 20, having similar scope as that of the independent claim 1, is rejected for the same reason as that of the above independent claim 1.

As per dependent claim 2, dependent claim 2, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Wosesoft discloses the method, wherein the face images of at least two different angles corresponding to the same ID comprise face images of the following two or more angles corresponding to the same ID: a frontal face image, a head-up face image, a head-down face image, a head-turned-left face image, or a head-turned-right face image. [See at least claim 1, Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored. The rotation of three-dimensional face model with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image meets the claim limitation… a head-up face image, a head-down face image, a head-turned-left face image, or a head-turned-right face image. Furthermore, Christian on page 9/58, paragraph 3, discloses an anti-counterfeit program may identify tilting the user's head to the left (identified by the yaw angle between images) prior to viewing the image (discerned from the pitch angle between images) . In these and other implementations, the anti-tamper program can detect a face gesture using a combination of yaw and pitch angle. For example, an anti-tamper program can detect diagonal movement of a user's head that can include simultaneous transitions of yaw and pitch angles between images. In this way, the technique of the present invention can reduce the occurrence of false authentication caused by forgery.]


As per dependent claim 3, dependent claim 3, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein before performing face detection on the one or more images, the method further comprises: performing light equalization adjustment processing on each image; and the performing face detection on the one or more images comprises: performing face detection on the image subjected to the light equalization adjustment processing. [See at least page 12/58…”As described, the computing device 102 may temporarily brighten a display device, such as a touch screen of a smartphone, to induce corneal light. Additionally, the computing device 102 may emit light that is bright enough to induce corneal light but is not bright enough to overexpose or "wash &quot; the authenticated image. In some instances, the computing device 102 may change the brightness of the emitted light based on the ambient light around the entity of the authenticated image with a technique known as adaptive brightness adjustment. To achieve adaptive brightness control, the computing device may have a dedicated ambient light sensor. The dedicated ambient light sensor may be used by the computing device 102 to distinguish the ambient brightness of an entity of the authenticated image. Based on the identified brightness, the computing device 102 may change the brightness of the light beam (s) emitted by the flash bulb 122 and / or other light sources described above” Furthermore Wosesoft, see at least claim 4 and 9. Further, carry out the two-dimension human face image inputted the step of Face detection, pose estimation and positioning feature point also comprises the step that two-dimension human face image carries out unitary of illumination according to light conditions.]


As per dependent claim 5, dependent claim 5, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein the performing light equalization adjustment processing on each image comprises: performing image illumination conversion on the image to convert the image into an image that satisfies a predetermined illumination condition. [[See at least page 12/58…”As described, the computing device 102 may temporarily brighten a display device, such as a touch screen of a smartphone, to induce corneal light. Additionally, the computing device 102 may emit light that is bright enough to induce corneal light but is not bright enough to overexpose or "wash &quot; the authenticated image. In some instances, the computing device 102 may change the brightness of the emitted light based on the ambient light around the entity of the authenticated image with a technique known as adaptive brightness adjustment. To achieve adaptive brightness control, the computing device may have a dedicated ambient light sensor. The dedicated ambient light sensor may be used by the computing device 102 to distinguish the ambient brightness of an entity of the authenticated image. Based on the identified brightness, the computing device 102 may change the brightness of the light beam (s) emitted by the flash bulb 122 and / or other light sources described above” Furthermore Wosesoft, see at least claim 4 and 9. Further, carry out the two-dimension human face image inputted the step of Face detection, pose estimation and positioning feature point also comprises the step that two-dimension human face image carries out unitary of illumination according to light conditions.]


As per dependent claim 6, dependent claim 6, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein before performing light equalization adjustment processing on each image, the method further comprises: determining that a quality of the image does not satisfy a predetermined face detection condition, wherein the predetermined face detection condition comprises any one or more of the following: pixel value distribution of the image does not conform to a predetermined distribution range, or an attribute value of the image is not within a predetermined value range. [See at least page 21/58, paragraph 2, There may be sufficient differences (i.e., distance) between the face images to indicate a smiley face gesture opening due to the different quality and / or amount of pixel transitions associated with the mouth landmark. Other examples of face gestures that can cause sufficient differences for the landmarks of the mouth include other types of smile action (e.g., closed mouth), frown (e.g., due to different curvatures of mouth area), tongue (Resulting from a pixel transition caused by, for example, a depth difference), opening the mouth (e.g. resulting from a pixel transition caused by contrast between the expression of the open mouth and the lips) , And the like. the computing device 102 may detect a valid face gesture for anti-counterfeiting only if the detected face gesture matches a predetermined face gesture. As described, laughing at the mouth can be a valid face gesture that represents liveness in many situations. However, if the predetermined facial gesture indicated in the prompt is not a mouth opening and a smile action, the computing device 102 may open the mouth and refuse the authentication to the user performing the smile action. Conversely, if the detected face gesture matches a predetermined face gesture (e.g., tongue sticking), the computing device 102 determines whether the facial recognition program has matched at least one of the captured face images The authentication can be granted to the user]

As per dependent claim 7, dependent claim 7, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein the performing authentication on extracted face features based on stored face features comprises: obtaining a similarity between the extracted face features and at least one stored face feature, and in response to the similarity between the extracted face features and any stored face feature being greater than a set threshold, determining that the extracted face features pass the authentication; or obtaining similarities between the extracted face features and multiple stored face features, respectively, and in response to a maximum value among values of the similarities between the extracted face features and the multiple stored face features being greater than a set threshold, determining that the extracted face features pass the authentication. [See at least page 7/58…”When the user attempts to access (or "unlock") the functionality of the computing device, the computing device may capture an image of the user's face for authentication. The computing device may use the face recognition program to compare the captured face image with the registered image associated with the authorized user. When the facial recognition program determines an acceptable match level between the captured face image and the at least one registered image, the computing device may authenticate the user and grant the unlock request” and see also page 11/58, 1st paragraph …”A facial recognition program running on the computing device 102 based on a comparison based value, such as a programmed acceptable error margin, can determine whether the authenticated image and the registered image are sufficiently similar to each other for face recognition. If the face recognition program grants the match, the user can successfully unlock the computing device 102. Conversely, if the face recognition program rejects the match, the user cannot unlock the computing device 102 and the computing device 102 can continue to operate in the locked mode”].


As per dependent claim 8, dependent claim 8, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, further comprising: performing living body detection on the image [See abstract, The method further comprises the step of detecting a liveness gesture based on at least one of a yaw angle of the second image with respect to the first image and a pitch angle of the second image with respect to the first image, wherein the yaw angle corresponds to the transfer around the vertical axis, and the pitch angle corresponds to the transfer around the horizontal axis], wherein the performing an unlocking operation at least in response to the extracted face features passing the authentication comprises: performing the unlocking operation in response to the extracted face features passing the authentication [See at least page 7/58…”When the user attempts to access (or "unlock") the functionality of the computing device, the computing device may capture an image of the user's face for authentication. The computing device may use the face recognition program to compare the captured face image with the registered image associated with the authorized user. When the facial recognition program determines an acceptable match level between the captured face image and the at least one registered image, the computing device may authenticate the user and grant the unlock request” and see also page 11/58, 1st paragraph …”A facial recognition program running on the computing device 102 based on a comparison based value, such as a programmed acceptable error margin, can determine whether the authenticated image and the registered image are sufficiently similar to each other for face recognition. If the face recognition program grants the match, the user can successfully unlock the computing device 102. Conversely, if the face recognition program rejects the match, the user cannot unlock the computing device 102 and the computing device 102 can continue to operate in the locked mode”]. and the image passing the living body detection [See at least abstract, the method further comprises the steps of generating a liveness score based on the yaw angle size and/or the pitch angle size; comparing the liveness score with a threshold value; and determining, based on the comparison, whether or not to reject authentication to the user for the access to one or more functions controlled by a computing device].

As per dependent claim 11, dependent claim 11, Christian discloses the method, wherein before performing authentication on the extracted face features based on the stored face features, the method further comprises: obtaining the stored face features of face images [See at least page 7/58…”When the user attempts to access (or "unlock") the functionality of the computing device, the computing device may capture an image of the user's face for authentication. The computing device may use the face recognition program to compare the captured face image with the registered image associated with the authorized user. When the facial recognition program determines an acceptable match level between the captured face image and the at least one registered image, the computing device may authenticate the user and grant the unlock request” and see also page 11/58, 1st paragraph …”A facial recognition program running on the computing device 102 based on a comparison based value, such as a programmed acceptable error margin, can determine whether the authenticated image and the registered image are sufficiently similar to each other for face recognition. If the face recognition program grants the match, the user can successfully unlock the computing device 102. Conversely, if the face recognition program rejects the match, the user cannot unlock the computing device 102 and the computing device 102 can continue to operate in the locked mode”]

Christian substantially discloses all the limitation but does not explicitly disclose the following underlined claim limitation: “the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)”

Christian substantially discloses all the limitation but does not explicitly disclose the following underlined claim limitation: “the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)”

However, Wosesoft on at least claim 1 and abstract discloses the following that meets this claim limitation. 

Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored [See claim 1, this corresponds to the claim limitation “face images of at least two different angles corresponding to a same identity (ID)”]

Furthermore, on Abstract, Wosesoft further discloses the following that meets the above claim limitation “face images of at least two different angles corresponding to a same identity (ID)”]

“The invention discloses a multi-visual-angle face comparison method which comprises the steps of an acquisition step of acquiring three-dimensional face data of a person and performing face gesture correction for determining the front gesture of the three-dimensional face and forming a three-dimensional face model; rotating the three-dimensional face model after gesture correction around an X axis and a Y axis according to a preset angle interval, and performing perspective projection for obtaining a corresponding multi-visual-angle two-dimensional face image under a plurality of angles; performing normalization processing on the multi-visual-angle two-dimensional face image obtained through projection, then extracting characteristics for establishing a multi-visual-angle two-dimensional face template database and storing the characteristics into a registration database; and a comparison step, inputting a two-dimensional face image, comparing the input two-dimensional face image with each face with a similar gesture angle in the registration database, thereby identifying or verifying the identity of the two-dimensional face image”


Christian and Wosesoft are analogous arts and are in the same field of endeavor as they both pertain and directed to authenticate users by using face identification and recognition methods. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the face authentication system of Christian an additional feature such as using the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)” as taught by Wosesoft to enhance the security of the system by increasing face recognition accuracy rate and correctly recognizes faces of authorized users  [See Wosesoft, See at least claim 1 and the abstract].



As per dependent claim 12, dependent claim 12, Christian discloses the method, wherein the face unlocking information registration process comprises: outputting prompt information that indicates obtaining the face images [The computing device may present a prompt to the user to perform one or more face gestures] of at[See at least page 7/58…”When the user attempts to access (or "unlock") the functionality of the computing device, the computing device may capture an image of the user's face for authentication. The computing device may use the face recognition program to compare the captured face image with the registered image associated with the authorized user. When the facial recognition program determines an acceptable match level between the captured face image and the at least one registered image, the computing device may authenticate the user and grant the unlock request” and see also page 11/58, 1st paragraph …”A facial recognition program running on the computing device 102 based on a comparison based value, such as a programmed acceptable error margin, can determine whether the authenticated image and the registered image are sufficiently similar to each other for face recognition. If the face recognition program grants the match, the user can successfully unlock the computing device 102. Conversely, if the face recognition program rejects the match, the user cannot unlock the computing device 102 and the computing device 102 can continue to operate in the locked mode” and See at least abstract, receiving a first image and a second image of face of a user, wherein one or two images are allowed to be matched by face recognition. The method further comprises the step of detecting a liveness gesture based on at least one of a yaw angle of the second image with respect to the first image and a pitch angle of the second image with respect to the first image, wherein the yaw angle corresponds to the transfer around the vertical axis, and the pitch angle corresponds to the transfer around the horizontal axis. The method further comprises the steps of generating a liveness score based on the yaw angle size and/or the pitch angle size; comparing the liveness score with a threshold value; and determining, based on the comparison, whether or not to reject authentication to the user for the access to one or more functions controlled by a computing device]

Christian substantially discloses all the limitation but does not explicitly disclose the following underlined claim limitation: “the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)”

However, Wosesoft on at least claim 1 and abstract discloses the following that meets this claim limitation. 

“Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored [See claim 1, this corresponds to the claim limitation “face images of at least two different angles corresponding to a same identity (ID)”]

Furthermore, on Abstract, Wosesoft further discloses the following that meets the above claim limitation “face images of at least two different angles corresponding to a same identity (ID)”]

“The invention discloses a multi-visual-angle face comparison method which comprises the steps of an acquisition step of acquiring three-dimensional face data of a person and performing face gesture correction for determining the front gesture of the three-dimensional face and forming a three-dimensional face model; rotating the three-dimensional face model after gesture correction around an X axis and a Y axis according to a preset angle interval, and performing perspective projection for obtaining a corresponding multi-visual-angle two-dimensional face image under a plurality of angles; performing normalization processing on the multi-visual-angle two-dimensional face image obtained through projection, then extracting characteristics for establishing a multi-visual-angle two-dimensional face template database and storing the characteristics into a registration database; and a comparison step, inputting a two-dimensional face image, comparing the input two-dimensional face image with each face with a similar gesture angle in the registration database, thereby identifying or verifying the identity of the two-dimensional face image”


Christian and Wosesoft are analogous arts and are in the same field of endeavor as they both pertain and directed to authenticate users by using face identification and recognition methods. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the face authentication system of Christian an additional feature such as using the stored face features at least comprise face features of face images of at least two different angles corresponding to a same identity (ID)” as taught by Wosesoft to enhance the security of the system by increasing face recognition accuracy rate and correctly recognizes faces of authorized users  [See Wosesoft, See at least claim 1 and the abstract]


As per dependent claim 13, dependent claim 13, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein before performing face detection on the obtained image, the method further comprises: performing light equalization adjustment processing on the obtained image; and the performing face detection on the obtained images comprises: performing face detection on an image subjected to the light equalization adjustment processing, wherein before performing light equalization adjustment processing on the obtained image, the method further comprises: determining that the quality of the image does not satisfy the predetermined face detection condition.[See at least page 12/58…”As described, the computing device 102 may temporarily brighten a display device, such as a touch screen of a smartphone, to induce corneal light. Additionally, the computing device 102 may emit light that is bright enough to induce corneal light but is not bright enough to overexpose or "wash &quot; the authenticated image. In some instances, the computing device 102 may change the brightness of the emitted light based on the ambient light around the entity of the authenticated image with a technique known as adaptive brightness adjustment. To achieve adaptive brightness control, the computing device may have a dedicated ambient light sensor. The dedicated ambient light sensor may be used by the computing device 102 to distinguish the ambient brightness of an entity of the authenticated image. Based on the identified brightness, the computing device 102 may change the brightness of the light beam (s) emitted by the flash bulb 122 and / or other light sources described above” Furthermore Wosesoft, see at least claim 4 and 9. Further, carry out the two-dimension human face image inputted the step of Face detection, pose estimation and positioning feature point also comprises the step that two-dimension human face image carries out unitary of illumination according to light conditions.]

As per dependent claim 14, dependent claim 14, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Wosesoft discloses the method, wherein before storing the extracted face features of the face image of each angle, the method further comprises: detecting an angle of the face included in the image; and determining that the detected angle matches an angle corresponding to the prompt information.[See at least claim 1, Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored;]


As per dependent claim 15, dependent claim 15, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein the detecting an angle of the face included in the image comprises: performing face key point detection on the image; and calculating the angle of the face in the image according to the detected face key points. [See at least abstract, method comprises the step of receiving a first image and a second image of face of a user, wherein one or two images are allowed to be matched by face recognition. The method further comprises the step of detecting a liveness gesture based on at least one of a yaw angle of the second image with respect to the first image and a pitch angle of the second image with respect to the first image, wherein the yaw angle corresponds to the transfer around the vertical axis, and the pitch angle corresponds to the transfer around the horizontal axis. The method further comprises the steps of generating a liveness score based on the yaw angle size and/or the pitch angle size; comparing the liveness score with a threshold value; and determining, based on the comparison, whether or not to reject authentication to the user for the access to one or more functions controlled by a computing device]

As per dependent claim 16, dependent claim 16, Christian discloses the method, further comprising: performing living body detection on the image; and in response to the image passing the living body detection, [See at least abstract, method comprises the step of receiving a first image and a second image of face of a user, wherein one or two images are allowed to be matched by face recognition. The method further comprises the step of detecting a liveness gesture based on at least one of a yaw angle of the second image with respect to the first image and a pitch angle of the second image with respect to the first image, wherein the yaw angle corresponds to the transfer around the vertical axis, and the pitch angle corresponds to the transfer around the horizontal axis. The method further comprises the steps of generating a liveness score based on the yaw angle size and/or the pitch angle size; comparing the liveness score with a threshold value; and determining, based on the comparison, whether or not to reject authentication to the user for the access to one or more functions controlled by a computing device]


Christian substantially discloses all the limitation but does not explicitly disclose the following claim limitation: “storing extracted face features of the face image of each angle, and the corresponding relationship between the same ID and the face features of the face image of each angle”

However, Wosesoft on at least claim 1 discloses the following that meets this claim limitation. 

“Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored” and this meets the claim limitation “storing extracted face features of the face image of each angle, and the corresponding relationship between the same ID and the face features of the face image of each angle”


Christian and Wosesoft are analogous arts and are in the same field of endeavor as they both pertain and directed to authenticate users by using face identification and recognition methods. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the liveness face authentication system of Christian an additional feature such as “: “storing extracted face features of the face image of each angle, and the corresponding relationship between the same ID and the face features of the face image of each angle” as taught by Wosesoft to enhance the security of the system by increasing face recognition accuracy rate and correctly recognizes faces of authorized users by storing extracted face features of the face images. [See Wosesoft, See at least claim 1 and the abstract]


As per dependent claim 17, dependent claim 17, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Wosesoft discloses the method,  wherein after storing the extracted face features of the face image of each angle, the method further comprises: identifying whether storing the face features of the face images of at least two different angles corresponding to the same ID is completed; and in response to the storing the face images of at least two different angles corresponding to the same ID being not completed, outputting the prompt information that indicates obtaining of face images of at least two different angles corresponding to the same ID. [See at least claim 1,
“Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored” and this meets the claim limitation “storing extracted face features of the face image of each angle, and the corresponding relationship between the same ID and the face features of the face image of each angle”]

As per dependent claim 18, dependent claim 18, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Wosesoft discloses the method, further comprising: in response to the storing the face images of at least two different angles corresponding to the same ID being completed, outputting prompt information for prompting a user to input the same ID, wherein the storing the extracted face features of the face image of each angle, and a corresponding relationship between the face features of the face image of each angle and the same ID comprises: storing the extracted face features of the face images of at least two angles and the same ID input by the user, and establishing a corresponding relationship between the same ID and the face features of the face images of at least two angles. [[See at least claim 1,“Template acquisition step: gather three-dimensional face data and go forward side by side pedestrian's face attitude correction, it is determined that the frontal pose of three-dimensional face forms three-dimensional face model; Three-dimensional face model after attitude correction is rotated with predetermined angle intervals around X-axis and Y-axis respectively, each angle carry out perspective projection obtain all angles under two-dimension human face image; Being normalized according to attitude angle by the two-dimension human face image that projection obtains, then extraction feature is set up two-dimension human face feature templates and is stored” and this meets the claim limitation “storing extracted face features of the face image of each angle, and the corresponding relationship between the same ID and the face features of the face image of each angle”]


11.	Claims 4, and 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NECHYBA MICHAEL CHRISTIAN (herein after referred as Christian) (South Korea publication No. KR20140001163A) (Pub. Date: 01/06/2014) (Translated copy of this publication has been attached) in view of Wisesoft Co Ltd  (herein after referred as Wosesoft) (Chinesse Publication No. CN105654048  (Published on June 08, 2016) (This prior art was cited in the IDS) and further in view of SHANGHAI JUNYU DIGITAL TECHNOLOGY Co Ltd (herein after referred as Junyu) (Chinesse Publication No. CN103593598B, Published 2013) (This prior art is provided with IDS) (Note: Citation on this office action is made based the Google translated copy of these publications)



As per dependent claim 4, dependent claim 4, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein before performing face detection on the one or more images, the method further comprises: performing light equalization adjustment processing on each image; and the performing face detection on the one or more images comprises: performing face detection on the image subjected to the light equalization adjustment processing. [See at least page 12/58…”As described, the computing device 102 may temporarily brighten a display device, such as a touch screen of a smartphone, to induce corneal light. Additionally, the computing device 102 may emit light that is bright enough to induce corneal light but is not bright enough to overexpose or "wash &quot; the authenticated image. In some instances, the computing device 102 may change the brightness of the emitted light based on the ambient light around the entity of the authenticated image with a technique known as adaptive brightness adjustment. To achieve adaptive brightness control, the computing device may have a dedicated ambient light sensor. The dedicated ambient light sensor may be used by the computing device 102 to distinguish the ambient brightness of an entity of the authenticated image. Based on the identified brightness, the computing device 102 may change the brightness of the light beam (s) emitted by the flash bulb 122 and / or other light sources described above” Furthermore Wosesoft, see at least claim 4 and 9. Further, carry out the two-dimension human face image inputted the step of Face detection, pose estimation and positioning feature point also comprises the step that two-dimension human face image carries out unitary of illumination according to light conditions.]

The combination of Christian and Wosesoft substantially discloses all the limitation but does not explicitly disclose the following claim limitation: “Wherein the performing light equalization adjustment processing on each image comprises: obtaining a grey-scale image of the image; and performing histogram equalization processing on the grey-scale image of the image.”



However, Junyu on at on page 8/26 last paragraph in particular Step S22 discloses the following that meets the above claim limitation. See also claim 1

 Step S22, step S22, image processing step: The human face photo collecting optimum attitude carries out light benefit Repay, greyscale transformation, histogram equalization, normalization, geometric correction, filter and sharpen, service In feature extraction]

Christian, Wosesoft and Junyu are analogous arts and are in the same field of endeavor as they all pertain and directed to authenticate users by using face identification and recognition methods. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the face authentication system of Christian an additional feature such as “performing light equalization adjustment processing on each image comprises: obtaining a grey-scale image of the image; and performing histogram equalization processing on the grey-scale image of the image” as taught by Junyu to enhance the security of the system by 
providing on-line authentication system involving detection and recognition of face and  avoiding cheating and simultaneously shortening the recognition time and overall improving the recognition accuracy of the authentication system [See Junyu, Summary of the invention].


As per dependent claim 9, dependent claim 9, the combination of Christian and Wosesoft discloses the method/system as applied to claims above. Furthermore, Christian discloses the method, wherein the performing living body detection on the image comprises: performing image feature extraction on the image [ See page 6/58 last paragraph, 1A-1B are conceptual diagrams illustrating an exemplary computing device for detecting possible counterfeiting in a captured face image in accordance with one or more aspects of the present invention; 2 is a block diagram illustrating details of an exemplary computing device for detecting possible counterfeiting in a captured face image in accordance with one or more aspects of the present invention; 3 is a conceptual diagram illustrating an exemplary facial image including a corneal glint identified by a computing device to detect possible counterfeiting in a facial image in accordance with one or more aspects of the present invention; 4 is a conceptual diagram illustrating an exemplary image of an eye including corneal light identified by a computing device to detect possible forgery in a face image according to one or more aspects of the present invention. 5 is a flow diagram illustrating an exemplary process that may be performed by a computing device to detect possible counterfeiting in a captured face image according to one or more aspects of the present invention; 6 is a flow diagram illustrating an exemplary process that may be performed by a computing device to detect possible counterfeiting in a captured face image according to one or more aspects of the present invention See also abstract, the step of receiving a first image and a second image of face of a user, wherein one or two images are allowed to be matched by face recognition. The method further comprises the step of detecting a liveness gesture based on at least one of a yaw angle of the second image with respect to the first image and a pitch angle of the second image with respect to the first image, wherein the yaw angle corresponds to the transfer around the vertical axis, and the pitch angle corresponds to the transfer around the horizontal axis. The method further comprises the steps of generating a liveness score based on the yaw angle size and/or the pitch angle size; comparing the liveness score with a threshold value; and determining, based on the comparison, whether or not to reject authentication to the user for the access to one or more functions controlled by a computing device];


The combination of Christian and Wosesoft substantially discloses all the limitation but does not explicitly disclose the following underlined claim limitation: “performing image feature extraction on the image by using a neural network”


However, Junyu on at on at least claims 2 and 5, “First pass through Face datection and determine the position of eyes, nose and face, then to the face detected even Logical border, territory carries out ellipse fitting and obtains oval template, calculate eyes, face and nose in a template Location parameter, finally sends into estimating roughly of the attitude parameter that three-layer artificial neural network obtains by location parameter Evaluation”

Christian, Wosesoft and Junyu are analogous arts and are in the same field of endeavor as they all pertain and directed to authenticate users by using face identification and recognition methods. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the face authentication system of Christian an additional feature such as ““performing image feature extraction on the image by using a neural network” as taught by Junyu to enhance the security of the system by getting relatively accurate human face modeling result. Furthermore, for the purpose of providing on-line authentication system involving detection and recognition of face and avoiding cheating and simultaneously shortening the recognition time and overall improving the recognition accuracy of the authentication system [See Junyu claim 1 and summary of the invention].


As per dependent claim 10, dependent claim 10, the combination of Christian, Wosesoft and Junyu discloses the method/system as applied to claims above. Furthermore, Junyu discloses the method, wherein the image features extracted from the image by using the neural network [See claims 2 and 5, “First pass through Face datection and determine the position of eyes, nose and face, then to the face detected even Logical border, territory carries out ellipse fitting and obtains oval template, calculate eyes, face and nose in a template Location parameter, finally sends into estimating roughly of the attitude parameter that three-layer artificial neural network obtains by location parameter Evaluation”] comprise one or more of the following: a Local Binary Pattern (LBP) feature, a Histogram of Sparse Code (HSC) feature, a panorama (LARGE) feature, a face map (SMALL) feature, or a face detail map (TINY) feature [
on page 8/26 last paragraph Step S22, step S22, image processing step: The human face photo collecting optimum attitude carries out light benefit Repay, greyscale transformation, histogram equalization, normalization, geometric correction, filter and sharpen, service In feature extraction], wherein the at least one type of counterfeited clue information comprises any one or more of the following: 2D-type counterfeited clue information, 2.5D-type counterfeited clue information, or 3D-type counterfeited clue information.[See at least Wosesoft See page 6/58 last paragraph, 1A-1B are conceptual diagrams illustrating an exemplary computing device for detecting possible counterfeiting in a captured face image in accordance with one or more aspects of the present invention; 2 is a block diagram illustrating details of an exemplary computing device for detecting possible counterfeiting in a captured face image in accordance with one or more aspects of the present invention; 3 is a conceptual diagram illustrating an exemplary facial image including a corneal glint identified by a computing device to detect possible counterfeiting in a facial image in accordance with one or more aspects of the present invention; 4 is a conceptual diagram illustrating an exemplary image of an eye including corneal light identified by a computing device to detect possible forgery in a face image according to one or more aspects of the present invention. 5 is a flow diagram illustrating an exemplary process that may be performed by a computing device to detect possible counterfeiting in a captured face image according to one or more aspects of the present invention; 6 is a flow diagram illustrating an exemplary process that may be performed by a computing device to detect possible counterfeiting in a captured face image according to one or more aspects of the present invention]
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	US Publication No. 20030103652A1 to Lee discloses a system for performing face registration and authentication using face information, and a method thereof. A set of readily distinguishable features for each user is selected at a registration step and only the set of features selected at the registration step is used at a face authentication step, whereby memory use according to unnecessary information and amount of data calculation for face authentication can be reduced. Thus, the present system has an advantage in that identity authentication through face authentication can be performed even under restricted environments of a USB token or smart card with limited resources. The present system further has advantages in that authentication performance is improved, as readily distinguishable feature information is used, and the time for face authentication is reduced, as face authentication is performed using the SVM built by using the optimal set of readily distinguishable features at a training step.
B.  US Patent No. 9922238 B2 to Bourlai discloses a system, apparatus, and method for confirming the identity of a person for access using an image of that person. The system includes a camera, a data storage device, a subject identification device, and a processor to compare a plurality of current images of the subject to a plurality of stored images of that subject and confirm that the subject live and an approved subject.
C.   US Patent No. 9898649 B2 to Wang discloses a face authentication method and device. The face authentication method includes: acquiring multiple face training images; extracting Gabor features of the multiple face training images; extracting Pattern of Oriented Edge Magnitude (POEM) features of the multiple face training images; fusing the Gabor features of the multiple face training image and the POEM features of the multiple face training image to acquire positive samples and negative samples of the multiple face training images; training the positive samples and negative samples of the multiple face training images to obtain training results by an AdaBoost algorithm; and performing face authentication by the training results. By the disclosure, the problem of difficulty of a face authentication method in the related technology in combination of efficiency and recognition rate is solved, and the effects of improving feature extraction efficiency of face recognition and increasing the face recognition rate are further achieved.
D. See the other cited prior arts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on to 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498